Citation Nr: 1201995	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-47 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right knee disability.

2.  Entitlement to service connection for right knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Phoenix RO.  A transcript of that hearing is associated with the claims folder.


FINDINGS OF FACT

1.  A final September 2006 RO rating decision denied a claim of entitlement to service connection for right knee disability on the basis that a right knee disability pre-existed service and was not aggravated therein.

2.  Evidence added to the record since the RO's September 2006 rating decision is new and material as it includes previously unconsidered lay testimony denying the existence of a chronic right knee disability prior to active service which, when considering the other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The Veteran incurred a right medial meniscal tear during active service.



CONCLUSIONS OF LAW

1.  A September 2006 RO rating decision, which denied a claim of entitlement to service connection for right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).

2.  The evidence received since the September 2006 RO rating decision, which denied a claim of entitlement to service connection for right knee disability, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for establishing entitlement to service connection for right knee disability, status post medial meniscectomy, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran alleges that he incurred a chronic right knee disability during active military service.  He has appealed a December 2008 RO rating decision, which determined that the claim was subject to a prior final denial and found that the application to review the claim on the merits should be denied for lack of new and material evidence.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

By rating action dated September 2006, the RO denied a claim of entitlement to service connection for right knee disability on the basis that a right knee disability pre-existed service and was not aggravated therein.  

By letter dated September 22, 2006, the Veteran was notified of this decision and his appellate rights.

After the receipt of additional information received within one year of the September 2006 notice, the RO readjudicated the claim on the merits pursuant to 38 C.F.R. § 3.156(b).  

However, the Veteran did not file a notice of disagreement within one year of the September 2006 notice of denial.  As such, the September 2006 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his claim to reopen in October 2008.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the Court has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, a claimant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111.  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.) 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Evidence before the RO in September 2006 included the Veteran's service treatment records (STRs) which included a February 1962 entrance examination reflecting lay report of a pre-service right knee injury with a finding of right thigh atrophy, an orthopedic consultation upon service entrance of "no significant internal derangement of right knee," and history of a symptomatic right knee with injury during service resulting in a medial meniscectomy in August 1963.  A September 2006 VA examination report reflected opinion that the Veteran had a pre-existing right knee disability during active service which was not aggravated during service.  In providing the opinion, the VA examiner relied upon the Veteran's denial of "further aggravation of his right knee in service." 

Evidence of record since the September 2006 RO rating decision includes the Veteran's testimony denying the existence of a significant right knee disability during active service.  It is asserted that a right knee disorder was not considered significant enough to preclude service acceptance, and that aggravation is demonstrated by the need for actual surgical correction of medial meniscal tear during active service.  

On review of the record, the Board finds that the Veteran's previously unconsidered testimony is both new and material as it includes a lay denial of service aggravation which, if accepted as true, contradicts the factual basis relied upon by the September 2006 VA examiner in providing an unfavorable opinion in the case.  This evidence, when considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  The claim, therefore, is reopened for review on the merits.

Upon consideration of the entire record, the Board finds that reasonable doubt exists as to whether the Veteran incurred a right medial meniscal tear during active service.

Briefly summarized, the Veteran's February 1962 entrance examination recorded a history of right knee injury in October 1961.  This examiner noted an abnormality of partial atrophy of the right thigh musculature, and referred the Veteran for an orthopedic consultation.

On orthopedic consultation in March 1962, the Veteran described right knee injury in October 1961 resulting in pain without effusion with an incident of give-way one month later.  He last experienced symptoms of pain and mild effusion of 2 days' duration in January 1962, after striking his knee on a car door.  The examination report further notes: "Asymptomatic since that time.  No history of locking."  Examination was unremarkable with no evidence of ligamentous instability or meniscus abnormality.

Important for this decision, the orthopedic examination provided the following impression:

1. no significant internal derangement of right knee

Thereafter, the Veteran served on active duty for more than a year before first seeking treatment for right knee symptoms in May 1963.  At that time, the Veteran reported right knee collapse when attempting to carry a heavy object on his shoulders.  Thereafter, the Veteran's right knee remained symptomatic resulting in an August 1963 orthopedic consultation.  This examination report generally noted the Veteran's prior history of right knee injuries with resultant medial pain and swelling.  A diodrast arthrogram returned findings consistent with medial meniscal tear, and the Veteran subsequently underwent excision of medial right semilunar cartilage.

A July 1964 orthopedic consultation reflected that the Veteran continued to experience right knee pain and stiffness with slight effusion.  A March 1965 orthopedic consultation reflected an impression of right knee instability secondary (2°) medial collateral ligament instability.  

The Veteran's August 1966 separation examination did not report any disability attributable to the right knee.

Thereafter, the record reflects the Veteran's application for service-connected benefits for right knee disability in April 2006.  Records associated with this application include VA clinical records of treatment for right knee pain in 2004.  An x-ray examination in December 2004 demonstrated degenerative joint disease.

In September 2006, a VA medical examiner provided a current diagnosis of right knee degenerative joint disease.  It was opined that the Veteran had a preexisting right knee disability resulting from two separate motor vehicle accidents prior to service, and that it was less likely as not that any current disability was attributable to aggravation during active service.  In providing this opinion, the VA examiner stated that "[the Veteran] denies any further aggravation of his right knee in service."

At a June 2011 Board hearing, the Veteran denied the existence of a significant right knee disability during active service.  He further testified that, even if a disability preexisted service, it was aggravated by his naval service involving the pitch, yaw and rolling of ship movement. 

Based upon a totality of the evidence, the Board finds that the Veteran incurred a right medial meniscal tear during active service.  At the outset, the Board acknowledges that the Veteran incurred right knee injuries prior to entering active service.  The entrance examination, which included an orthopedic consultation dedicated to this issue, only identified a current disability of right thigh atrophy.  At best, the Veteran manifested a preexisting disability of the right thigh.

Important for this claim, the entrance examination did not find any specific disability of the right knee joint.  It further found "no significant" disability involving internal derangement of right knee," which the Board must interpret as showing that meniscal disability was not present at the time of service entrance.

Thus, the Board finds as a matter of law that the Veteran entered active service absent disability involving the right medial meniscus, as such disability was not noted on the entrance examination.  38 U.S.C.A. § 1111.

Thereafter, the Veteran served on active duty for more than a year before first seeking treatment for right knee symptoms in May 1963.  At that time, he experienced a right knee collapse when carrying a heavy object.  At this point, the record vaguely references continuous right knee symptomatology since the preservice injury, which slightly conflicts with the report of history provided at the time of the March 1962 orthopedic consultation of an "[a]symptomatic" right knee for several months before entering active service.

In adjudicating this claim approximately 40 years after the events in question, the Board simply cannot arrive at an accurate determination as to when the Veteran's meniscal tear first developed.  Thus, the presumption of soundness under 38 U.S.C.A. § 1111 is not rebutted as the Board cannot find by clear and unmistakable evidence that a right knee meniscal tear existed prior to service.  

In such a situation, the Board must view the Veteran's claim as one of service connection by direct incurrence as the legal standard for disability existing prior to service has not been met.  Wagner, 370 F.3d at 1096.  From this legal point of view, the record reflects that the Veteran required excision of medial right semilunar cartilage in 1963, and thereafter experienced right knee instability secondary to medial collateral ligament instability.  Overall, the record first reflects incurrence of right medial meniscus disability during active service which satisfies the service connection criteria applicable to this case.  The claim, therefore, is granted.

In so deciding, the Board acknowledges medical opinion offered by the September 2006 VA examiner.  Notably, the RO's instructions to this examiner indicated that a right knee disability preexisted service which, for the reasons discussed above, is legally incorrect pursuant to 38 U.S.C.A. § 1111.  Notably, this examiner did not identify the exact diagnosis of right knee disability which "preexisted service."  Thus, this vague reference to a pre-existing right knee disability does not rise to the standard of clear and unmistakable evidence.  Furthermore, the VA examiner accepted as fact the Veteran's assertion that his right knee was not aggravated during service.  However, the Veteran's current recollections do not appear to be accurate when viewed against his report of history at the time of the March 1962 orthopedic consultation.  Thus, the Board is not bound to accept the VA examiner opinion in this case.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


ORDER

New and material evidence has been received and the claim for entitlement to service connection for right knee disability, status post medial meniscectomy, is reopened

The claim for entitlement to service connection for right knee disability, status post medial meniscectomy, is granted on the merits. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


